DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim(s) 1-20 is/are pending for this Office Action.

Election/Restrictions
Applicant’s election without traverse of claim(s) 1-9 and 19-20 in the reply filed on 01/11/2021 is acknowledged. Claim(s) 10-18 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 

Claim(s) 1-9 and 19-20 is/are under consideration for this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6: The claim is dependent on claim 4 and lacks antecedent basis for “the mesoporous pores”. Mesoporous pores has antecedent basis in claim 5. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 8, 9, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (“In situ Grown Pyramid Structures of Nickel Diselenides Dependent on Oxidized Nickel Foam as Efficient Electrocatalyst for Oxygen Evolution Reaction”, Electrochimica Acta, 205, April 2016, pages 77-84) in view of Kwak et al (“CoSe2 and NiSe2 Nanocrystals as Superior Bifunctional Catalysts for Electrochemical and Photoelectrochemical Water Splitting”, ACS Appl. Mater. Interfaces, February 2016, 8, 8, pages 5327-5334) and Wang et al (“Enhanced Electrochemical H2 Evolution by Few‐Layered Metallic WS2(1−x)Se2x Nanoribbons”, Advanced Functional Materials, 2015, 215, pages 6077-6083). 

Claim 1: Li teaches a three dimensional (3D) catalyst, comprising: a porous Ni foam support and a NiSe2 scaffold positioned on the support (see e.g. abstract of Li).

Li does not explicitly an additional transition metal dichalcogenide. Li teaches the catalyst can be used for OER (see e.g. abstract of Li). Kwak teaches that combining NiSe2 with an HER catalyst like CoSe2 creates a bi-functional catalyst system for OER and HER (see e.g. abstract of Kwak). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the catalyst of Li to include an additional transition metal dichalcogenide as taught in Kwak to create a bi-functional catalyst.

Li in view of Kwak does not explicitly teach that the additional transition metal dichalcogenide is a layered transition metal dichalcogenide (LTMDC) particles, or first-row transition metal dichalcogenides (TMDC) particles with binary or ternary phase. Li in view of Kwak teaches that the additional transition metal dichalcogenide is included for HER. Wang teaches that a layered transition metal dichalcogenide of MoSx particles (see e.g. page 19772 and Fig 5 of Wang) on a porous Ni foam support (see e.g. connecting paragraph of pages 19769-19770 of Wang). MoSx is readily available and has activity comparable to platinum (see e.g. page 19765, connecting paragraph of col 1 and 2 of Wang). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the catalyst of Li in view of Kwak so that the additional transition metal dichalcogenide is a MoSx particle as taught in Wang because MoSx is readily available and has activity comparable to platinum.

Li in view of Kwak does not explicitly teach that the additional transition metal dichalcogenide is positioned on the NiSe2 scaffold. Wang teaches MoSx is often positioned on a layer with superior conductivity (“Molybdenum dichalcogenides based hybrid structures via enhancing the conductivity…”, see e.g. page 19772, col 2 of Wang). Li teaches that the porous Ni foam support with NiSe2 has good conductivity (see e.g. page 78, col 1, paragraph starting with “Herein” of Li). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the catalyst of Li in view of Kwak so that the additional transition metal dichalcogenide is positioned on the NiSe2 scaffold to improve the transition metal dichalcogenide’s performance by improving the conductivity, as taught in Li. 

Claim 2: Li in view of Kwak and Wang teaches that the layered transition metal dichalcogenides (LTMDC) particles are MoS2 (see e.g. connecting paragraph of pages 19771 and 19772 of Wang). 

Claim 3: Li in view of Kwak and Wang teaches that the layered transition metal dichalcogenides (LTMDC) particles comprise MoS2(1-x)Se2x (see e.g. page 19773, connecting paragraph of col 1 and 2 of Wang).

Claim 4: Li in view of Kwak and Wang teaches that the layered transition metal dichalcogenides (LTMDC) particles comprise vertically oriented layers or edge- oriented layers (see e.g. “Mo thin film to a distinctive structure of vertical aligned MoS2


Claim 8: Li in view of Kwak and Wang teaches that the NiSe2 scaffold comprises exposed edges (see e.g. Fig 5 of Li). It would have been obvious to a person having ordinary skill in the art at the time of filing that exposed edges would function as active edge sites for HER because they are exposed. 

Claim 9: The limitations of the claim are intended uses/functions for the catalyst. MPEP § 2114 II states that ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Therefore, because Li in view of Kwak and Wang teaches all the claimed structure, claim 9 is obvious. 

Claim 19: Li teaches an electrode (see e.g. abstract of Li) comprising three dimensional (3D) catalyst, comprising: a porous Ni foam support and a NiSe2 scaffold positioned on the support (see e.g. abstract of Li).

Li does not explicitly an additional transition metal dichalcogenide. Li teaches the catalyst can be used for OER (see e.g. abstract of Li). Kwak teaches that combining of 2 with an HER catalyst like CoSe2 creates a bi-functional catalyst system for OER and HER (see e.g. abstract of Kwak). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Li to include an additional transition metal dichalcogenide as taught in Kwak to create a bi-functional catalyst.

Li in view of Kwak does not explicitly teach that the additional transition metal dichalcogenide is a layered transition metal dichalcogenide (LTMDC) particles, or first-row transition metal dichalcogenides (TMDC) particles with binary or ternary phase. Li in view of Kwak teaches that the additional transition metal dichalcogenide is for HER. Wang teaches that a layered transition metal dichalcogenide of MoSx particles (see e.g. page 19772 and Fig 5 of Wang) on a porous Ni foam support (see e.g. connecting paragraph of pages 19769-19770 of Wang). MoSx is readily available and has activity comparable to platinum (see e.g. page 19765, connecting paragraph of col 1 and 2 of Wang). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Li in view of Kwak so that the additional transition metal dichalcogenide is a MoSx particle as taught in Wang because MoSx is readily available and has activity comparable to platinum.

Li in view of Kwak does not explicitly teach that the additional transition metal dichalcogenide is positioned on the NiSe2 scaffold. Wang teaches MoSx is often positioned on a layer with superior conductivity (“Molybdenum dichalcogenides based hybrid structures via enhancing the conductivity…”, see e.g. page 19772, col 2 of 2 has good conductivity (see e.g. page 78, col 1, paragraph starting with “Herein” of Li). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Li in view of Kwak so that the additional transition metal dichalcogenide is positioned on the NiSe2 scaffold to improve the transition metal dichalcogenide’s performance by improving the conductivity, as taught in Li. 

The limitations claiming “wherein said catalyst has at least one of: a low onset potential, a large cathode current density, a small Tafel slopes or a large exchange current density” are intended uses/functions for the electrode. MPEP § 2114 II states that ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Therefore, because Li in view of Kwak and Wang teaches all the claimed structure, claim 9 is obvious.

Claim 20: The limitations of the claim are intended uses/functions for the electrode. MPEP § 2114 II states that ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a . 

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kwak and Wang as applied to claim(s) 1 and 4 above, and in further view of Xia et al (“Selenide‐Based Electrocatalysts and Scaffolds for Water Oxidation Applications”, Advanced” Materials, January 2016, 28, 1, pages 77-85) as evidenced by Schmidt (“Microporous and Mesoporous Materials”, The Official Journal of the International Zeolite Association). 

Claim 5: Li in view of Kwak and Wang does not explicitly teach that the NiSe2 scaffold comprises mesoporous pores. Xia teaches that the inclusions of mesopores in a nickel selenide scaffolding material for a water splitting electrode (see e.g. connecting paragraph of pages 77 and 78 of Xia) enhances the specific surface area and mass transport and diffusion (“The considerable nanocrystal boundaries and mesopores can enhance the speciﬁc surface area and con-tribute to fast mass transport and oxygen diffusion as well”, see e.g. page 78, col 2 of Xia). 

Claim 6: Li in view of Kwak, Wang, and Xia teaches mesopores. Mesopores are defined as having a diameter of 2-50 nm, as evidenced by Schmidt. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kwak and Wang as applied to claim 4 above, and in further view of Kuleshov et al (“Development and characterization of new nickel coatings for application in alkaline water electrolysis”, International Journal of Hydrogen Energy¸ 41, 2015, pages 36-45).

Claim 7: Li in view of Kwak and Wang does not explicitly teach that the pores comprise a surface roughness (Ra) of between 0.1 and 50. Kuleshov teaches that roughness of nickel porous substrates increases surface area and improves overpotential (see e.g. connecting paragraph of page 39 and 40 of Kuleshov). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the catalyst of Li in view of Kwak and Wang my adjusting the roughness of the pores of the nickel foam to get the desired surface are and catalyst overpotential. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795